753 N.W.2d 162 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lavelle Wesley SEARCY, Defendant-Appellant.
Docket Nos. 135697, 135698. COA Nos. 282489, 282491.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for reconsideration of this Court's April 28, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
*163 MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).